Citation Nr: 1621652	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-47 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating higher than 30 percent for bursitis of the right shoulder with osteoarthritis and rotator cuff tear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from June 1963 to May 1966 and from May 1968 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. Jurisdiction of the Veteran's appeal has since been transferred to the RO in Wichita, Kansas.  In that decision, the RO increased the rating for the Veteran's right shoulder bursitis to 30 percent, effective the August 31, 2009 date of claim.

The Veteran timely appealed the decision, seeking a higher rating, and the Board remanded the issue, most recently in March 2014, for further evidentiary development and adjudication. In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain up-to-date treatment records, schedule additional VA examination, and then re-adjudicate the claim. The AOJ obtained the identified VA treatment records, scheduled the Veteran for a VA examination that was conducted in September 2015, and provided the Veteran a supplemental statement of the case (SSOC) in October 2015. Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran's service-connected bursitis of the right shoulder with osteoarthritis and rotator cuff tear has resulted in disability approximating range of motion of the arm to midway between the side and shoulder level, but not more nearly approximating limitation to 25 degrees from the side.  No ankylosis or other impairment of the humerus has been shown.


CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 30 percent for bursitis of the right shoulder with osteoarthritis and rotator cuff tear have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5019, 5200-5203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. VA's duty to notify was satisfied by a letter in October 2009. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with all assistance provisions of the VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). The evidence of record contains the Veteran's lay statements, as well as records of post-service treatment from VA treatment providers. The evidence of record also contains report of VA examinations performed in October 2009, October 2010, and September 2015. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history. The examinations consider all of the pertinent evidence of record, to include statements given by the Veteran at the examinations, and provide a complete rationale for the opinions stated. Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the claim on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Additionally, the Veteran and his representative have both submitted written argument. Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim that need to be obtained. For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

II.  Criteria & Analysis

The Veteran contends that his service-connected bursitis of the right shoulder with osteoarthritis and rotator cuff tear is more disabling than reflected by the 30 percent rating currently assigned.

The Veteran's entire history is reviewed when assigning disability ratings. 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability rating are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two ratings is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

When rating musculoskeletal disabilities, VA must consider a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups or with repeated use. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding additional functional loss are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45 (2015); Johnson v. Brown, 9 Vet. App. 7 (1996). Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Relevant evidence of record includes VA examinations conducted in October 2009, October 2010, and September 2015, and records of private and VA treatment the Veteran has received during the claim period. Report of the October 2009 VA examination shows that the Veteran reported ongoing pain in his right shoulder, as well as giving way, stiffness, weakness, and incoordination. He stated that he experienced weekly flare-ups of pain that were relieved by medication. Physical examination found weakness, guarding, and tenderness to palpation. He was noted to have flexion of the right shoulder limited to 80 degrees and extension to 60 degrees, with pain of motion on repetition. No ankylosis was noted. The Veteran reported that he was working part-time and had missed less than one week of work over the previous twelve months due to his right shoulder. The examiner diagnosed bursitis, osteoarthritis, and rotator cuff tear of the right shoulder.   

At the October 2010 VA examination, the Veteran reported that he treated his shoulder pain with an exercise program. He again reported giving way, stiffness, weakness, and incoordination and was noted to have tenderness and guarding of the joint. He stated that he experienced flare-ups every two to three weeks of increased pain treated with medication. Range of motion of the right shoulder was found to be flexion to 60 degrees and abduction to 70 degrees, with pain on motion, but no additional loss on repetition. No ankylosis of the shoulder was found, although X-ray showed degenerative changes in the joint. The Veteran again reported that he continued to work part-time and had lost less than one week of work over the prior year due to shoulder problems.

The September 2015 VA examination shows that the Veteran complained of ongoing pain in the right shoulder. Range of motion testing found flexion to 90 degrees and abduction to 110 degrees, with pain on motion and tenderness to palpation of the joint but no additional losses on repetition. He was found to have normal muscle strength, with no atrophy and no ankylosis in the shoulder. The examiner noted degenerative joint disease of the acromioclavicular joint but found it not to affect range of motion of the shoulder. No impairment of the humerus was noted. The examiner assessed shoulder strain, rotator cuff tear, bursitis, and osteoarthritis of the right shoulder, noting that the Veteran had stopped working at a prior job due to his inability to lift items and work above the shoulder level. The Veteran stated, however, that he was able to "do most things as long as it's not above his shoulder level."

In addition, the Veteran has sought ongoing treatment with VA treatment providers for the right shoulder disabilities. Review of the treatment records shows that on multiple occasions, he has described ongoing pain in his right shoulder. He was seen in May 2009 for complaints of increased shoulder pain; at that time, he was found to have pain on abduction at 80 degrees. Similarly, physical therapy records from July 2009 document flexion to 65 degrees and abduction to 40 degrees. At an October 2013 treatment visit, the Veteran stated that he had retired from his full-time job but continued to work part-time; he stated that he "does well except if he has to work overhead." He has also submitted multiple statements in which he has described difficulty brushing his hair and teeth due to right shoulder pain.

The Veteran is shown to be right-handed. Therefore, the criteria for rating disability of the major extremity will be used.  38 C.F.R. § 4.69 (2015).

The Veteran's right shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5019-5021.  Diagnostic Code 5019 directs that bursitis will be rated on limitation of motion of the affective part or degenerative arthritis.  Under Diagnostic Code 5201, governing limitation of motion of the arm, a 30 percent rating is warranted for limitation of motion of the major arm to midway between side and shoulder level, and a 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201. Under Diagnostic Code 5202, governing impairment of the humerus, for the major arm an 80 percent rating is warranted for loss of head of the humerus; a 60 percent rating is warranted for nonunion of the humerus; a 50 percent rating is warranted for fibrous union of the humerus; and a 30 percent rating is warranted for recurrent dislocation of the humerus at the scapulo-humeral joint with frequent episodes and guarding of all arm movements. In addition, malunion of the humerus causing marked deformity warrants a 30 percent rating under Diagnostic Code 5202. 

After review of the evidence, the Board finds that a rating higher than 30 percent is not warranted for bursitis of the right shoulder with osteoarthritis and rotator cuff tear at any time during the appeal period. Here, the evidence shows that for the entirety of the appeal period, the Veteran's abduction of the right shoulder has been limited to something less than the shoulder level, but not limited to 25 degrees from the side in either flexion or abduction. In this case, range-of-motion testing shows limitation of flexion to 80 degrees at the October 2009 VA examination, to 60 degrees at the October 2010 examination, and to 90 degrees at the September 2015 VA examination. VA treatment visits similarly show limitation of flexion to, at worst, 65 degrees. In addition, the Veteran has demonstrated limitation of abduction to 60 degrees at the October 2009 VA examination, to 70 degrees at the October 2010 examination, and to 110 degrees at the September 2015 examination. Abduction was limited to 40 degrees at a July 2009 VA treatment visit. With the single exception of the July 2009 treatment visit, these readings largely do not show limitation of motion to midway between the side and shoulder level, or 45 degrees.  Moreover, there is no indication at any point during the appeal period that the Veteran's limitation of motion of the right arm has been limited to 25 degrees from the side, even during flare-ups or when pain is considered.  As noted above, there is only a single instance of record where the Veteran's shoulder motion was limited beyond midway between the side and shoulder level. The Board finds that this evidence does not support a rating higher than 30 percent for bursitis of the right shoulder with osteoarthritis and rotator cuff tear under Diagnostic Code 5201.

The Board acknowledges that the Veteran has complained of painful motion. However, the Board finds that any such pain and its effect on the Veteran's shoulder function is contemplated in the 30 percent rating currently assigned. That rating specifically considers the additional limitation of motion caused by pain and other factors.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011)  ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  Id. at 43.  Therefore, the Board finds that a rating higher than the 30 percent currently assigned based on additional functional loss is not warranted under the rating criteria. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).

The Board also finds that there are no other potentially applicable Diagnostic Codes by which to consider the Veteran's service-connected bursitis of the right shoulder with osteoarthritis and rotator cuff tear. Although there is radiological evidence of degenerative changes of the shoulder, the Veteran is being rated for limitation of motion of the shoulder associated with those changes, and a rating based on limitation of motion cannot be combined with a rating for arthritis of the same joint. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015). Further, there is no evidence that the Veteran experiences disability comparable to ankylosis to warrant a higher rating under Diagnostic Code 5200, or that he experiences any impairment of the humerus, making rating under Diagnostic Code 5202 inappropriate. Similarly, although the September 2015 VA examination found impairment of the clavicle in the form of degenerative joint disease of the acromioclavicular joint, the Board notes, as discussed above, that the Veteran is currently being rated for limitation of motion of the shoulder due to those degenerative changes. Further, the highest rating under Diagnostic Code 5203, governing impairment of the clavicle or scapula, is 20 percent. 

Finally, although the Veteran has contended that he is entitled to a separate rating for muscle injury due to his right shoulder disorder, the Board notes, first, that there is no indication that any loss of muscle or any other muscle injury is present. Additionally, the Board points out that the Veteran is separately service connected for a neurological disorder of the right upper extremity secondary to the orthopedic right shoulder disorder. The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). As the Veteran's symptoms of pain in the right upper extremity are evaluated as part of the already service-connected brachial plexopathy, to evaluate the same symptoms under any other Diagnostic Code would be pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2015). See id.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. However, in this case, the RO specifically denied the Veteran's claim for entitlement to a TDIU in the March 2010 rating decision. Although he appealed the denial of the increased-rating claim in that same rating decision, the Veteran did not appeal the denial of the TDIU claim. Further, the Board notes that the Veteran has reported on multiple occasions, including at each of his VA examinations, that he continues to work part-time. In this regard, the Board recognizes that the Veteran experiences some difficulty working due to his right shoulder disability but notes that this is reflected in the disability ratings that have been assigned for the disorder. The criteria for a TDIU have not been met during the appeal period.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule. The Board finds that at no time during the appeal period has the Veteran's right shoulder disability been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher rating on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1). The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2014). Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2015). Based on the above evidence, the symptoms of the Veteran's right shoulder disability are contemplated by the rating schedule. The symptoms the Veteran experiences, in particular, pain and its consequences, are addressed by the rating schedule, as pain is contemplated in the rating criteria for all musculoskeletal disabilities and does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45 (2015).  

In addition, the evidence does not show a marked level of interference with employment, beyond that contemplated in the assigned rating, frequent periods of hospitalization, or evidence that the right shoulder disability, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards. In that connection, the Board notes that the Veteran's symptoms are all specifically contemplated by the rating criteria. Therefore, the Board finds that remand for referral for consideration of the assignment of an extraschedular rating is not warranted. 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For all the foregoing reasons, the Board finds that, for the entirety of the appeal period, the Veteran's service-connected bursitis of the right shoulder with osteoarthritis and rotator cuff tear warrants a rating no higher than the 30 percent rating currently assigned.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating higher than 30 percent for bursitis of the right shoulder with osteoarthritis and rotator cuff tear is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


